EX‑35.4 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of August 1, 2012, by and among Wells Fargo Commercial Mortgage Securities Inc., as Depositor, Wells Fargo Bank, National Association, as Master Servicer, Certificate Administrator, Tax Administrator and Custodian, Rialto Capital Advisors, LLC, as Special Servicer, Pentalpha Surveillance, LLC, as Trust Advisor and Deutsche Bank Trust Company Americas, as Trustee, with respect to Commercial Mortgage Pass-Through Certificates WFRBS 2012-C8 (the "Agreement").
